Title: To George Washington from William Gordon, 25 February 1778
From: Gordon, William
To: Washington, George



My dear General
Jamaica Plain [Mass.] Feby 25. 1778

Could I have thought that the weight & multiplicity of business with which you was loaded, while serving the public in the field, would not have hindered your attending to private letters, or that mine would have met with so kind a reception & given you such pleasure as your favor of the 23d ulto intimates, you should have heard oftner from me. I wish for your own sake, as well as for your Virginia friends, more particularly your Lady, of whose welfare you forgot to inform us, that circumstances would have admitted of your visiting your family during the winter season: but the disadvantages you have labour’d under have prevented you that pleasure. I am grieved when I recollect how little you have been seconded & supported those, whose engagements obliged them to exert themselves to the utmost. And setting aside the affection I have intertain’d for you on account of your personal accomplishments, I am pained with any slights that may be cast upon your Excellency, considering how you have acted upon the most patriotic & disinterested principles. Had all the sons of liberty been equally honest, virtuous, consistent & persevering, I think I may say we should not have had an enemy in arms against us in any of the united States. But what I have seen & observed of mankind has confirmed me fully, in what I before took to be revealed in the scriptures of their depravity; & I design to have less & less to do with the bulk of them, & to concern myself with the public no further than a sense of duty necessitates. I mean soon to withdraw myself, &, the ministry excepted, to apply myself solely to the business of a faithful & Honest historian.
The greatness of mind you discover encourages me to write, what otherwise the tenderness of friendship would have prevented. Some harsh spirits censured the omission of a regard to the divine blessing in the general orders given before the battle of Brandywine. I could not account for the oversight, but from the hurry of affairs; & assured one & another of the high & strong sense your Excellency had of a providence & the government of the supreme Being. I have seen it asserted in letters—“The fault lies entirely in the general officers of the army who are the principle wheels of the great machine—all the cowardice,

idleness & drunkenness of the army originates with them—The disorders of every department of the army are of a most distressing nature. Discipline is neglected, or wholly unknown—A gentleman going into Howe’s camp, was struck upon his approaching the lines with the vigilance of the sentries & picket, was examined by 9 or 10 inferior officers, was not permitted to enter the camp till an officer of distinction was sent for—In passing through Genl Washington’s army he had the mortification to arrive at the head quarters of a general in an outpost without being challenged by a single sentry—saw soldiers straggling from the lines in every quarter without an officer, exposed every moment to be picked up by the enemy’s light horse—heard of 2000 who sneak’d off with the baggage of the army—was told that they would not be missed in the returns, for as these were made out only by sergeants they would be return’d on parade & that from officers neglecting to make out & examine returns Genl Washington never knew within three thousand men what his real numbers were—heard Genl Gates’s army compar’d to a well regulated family, Genl Washington’s to an unformed mob—In Genl Washington’s army it is no uncommon thing for pickets to remain five days & guards 24 hours without relief, & destitute of provisions except such as they plunder or buy—There are really as many officers as men in our army—Every surgeon & mate has a servant drawn from the ranks to attend them, who is exempted from camp & field duty—I have been told that the Genl has forbidden it a hundred times, but the evil continues, & no wonder, for officers ride up to his quarters with soldiers behind them in the capacity of servants—At Germantown battle an officer low in command gave counter orders to the commander in chief, & the commander in chief was passive under that circumstance.” Your Excellency’s heroism, in allowing your own character to suffer rather than disclose such truths as may injure the public cause, convinces me, that you can read the preceding accounts, whether true or false, in some or every part, & improve upon the information, without being distressed for any time, or I should not have ventured to transmit them. It may be proper to mention, that not one of the letters in which they were containd was wrote by a military man or chaplain. I have gone after Col. Marshall several times, but have not had the pleasure of seeing him. He is at Hingham for the present, not very well. Gen. Lincoln is at Boston, waited on him yesterday, is in a good way & fine spirits. Your opinion as to Boston has satisfied me with respect to that particular; but our affairs in general I apprehend to be very threatening. What are my thoughts you will see in the Thursday’s paper, Powars & Willis—The signature A naturalized American. Unless a speedy change takes place I propose removing Mrs Gordon to Europe by the opportunity of a Dutch vessel going to Amsterdam in

three weeks or a month. Hope your battalions will be recruited better from other states, than I suspect they will be from this. Our patriotism has almost burnt itself out. The general court are not labouring to get the army filled. Towns I fear will be trickish—& hire any thing & any body, that they may have it to say that they have furnished their quota, without caring whether the men serve or desert. The continent may be charged with the full number, should the half be found in actual service two months after the inlistment we shall be as honest as I expect. Methods must be devised to make us exert ourselves & act honestly. It might have a good effect was you, my dear Sir, to lecture them well upon those sins of omission & commission, you know the state to be chargeable with, point out the inevitable ruin that must follow if they will not support the cause with spirit, & that the Massachusetts has of all others the most to dread from Britain’s succeeding. I do not know how it is with you; but as to myself, tho’ I repent not of the part I have acted having been influenced by principle, yet I am so mortified by what I see & hear, that was the affair to begin anew & it was possible for me to be acquainted with matters down to the present time only, I would be no principal & decline meddling with the cause; but being engaged, it shall not sink for want of what support I can give it: And then should it sink, I have nothing in that respect for which to blame myself; shall submit to the wise orderings of heaven, & look out for ways & means of escape for myself. You will probably pronounce me low spirited & vapoury. I am indeed distressed to think that when God has wrought so amazingly in our favor, has put such advantages in our hands, & we have the means of saving ourselves with his common blessing, we are destroying ourselves: not but that I hope we shall be saved after all, to the glory of the divine goodness. I frequently think of you—in my most serious moments especially. Mrs Gordon joins in respects to self & Lady, & wishes to hear some good news soon to prevent her leaving America. What a horrid attempt has been made upon Dr Franklin. Hope he will recover, & that the villain & his employers will be discoverd. Suspect British instigation. Compliments to Messrs Harrison & Gibbs & other gentlemen with whom I have the honour of being acquainted, Genl Green, Sullivan &c. I remain my dear Friend, with much esteem, your Excellency’s affectionate humble servant

William Gordon

